DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status
Claims 1-3 have been amended; support for claims 1-3 are found in Figures 3-6.
Claims 1-7 are currently pending and have been examined on the merits in this office action.

Claim Objections
The claim objections as stated in the previous office action are withdrawn in view of the amendments.

Double Patenting
The double patenting rejection as stated in the previous office action is withdrawn in view of the amendments. The double patenting rejection is also stated to be withdrawn in the interview summary record.

Claim Rejections - 35 USC § 103
The 35 USC § 103 claim rejection as stated in the previous office action is withdrawn in view of the amendments to the claims.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiners statement of reasons for allowance: The prior art does not teach nor suggest all of the claim limitations of dependent claim 1, specifically “wherein the terminus of the edge region of each pouch case is located along the respective electrode lead at the bent portion.” The closest prior art is considered to be Lev et al. US 20120315531, Han US 20110223478, and Otohata et al. US 20040175611. 
Lev et al. teaches a battery cell connection apparatus wherein the electrode leads are bent and connected with electrode leads of the same polarity. Lev teaches that the electrode leads extend from an outside of the respective pouch enclosure and then are bent. Lev fails to teach nor tender obvious wherein the pouch enclosure extends to the bent portion of the electrode lead as is required by the amended claim 1.

Han teaches a secondary battery with an electrode tab extending from an outside of the cell body and having a convex bent part in the electrode lead. Han fails to teach nor render obvious wherein the cell casing extends to the bent portion of the electrode lead as is required by the amended claim 1.

Otohata et al. teaches a film covered battery that is sealed by a casing. Otohata teaches wherein a bent portion in the electrode lead (Figure 8/9) is formed and a pouch casing extends to encompass the bent portion, however, the pouch extends past the bent portion. Otohata fails to teach nor render obvious wherein the terminus of the edge region of each of the pouch case is located at the bent portion.



Response to Arguments
Applicant's arguments filed 07/23/2021 have been fully considered but they are not persuasive as the arguments are related to the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Maria Laios/Primary Examiner, Art Unit 1727